DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on February 2nd, 2022 have been entered.
The previously raised claim rejections have been withdrawn in light of the amendment submitted by the Applicant on February 2nd, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- 2, 6 are rejected under 35 U.S.C. 102 (a)(1) (a) (2) as being anticipated  by Glenn et al (US 20080087293 A1).
Regarding claim 1, Glenn discloses a hair treatment method for treating hair by using a hair treatment tool (Title) comprising a fiber structure member (30) and a liquid-impermeable sheet (Fig. 4 and para  0122, the examiner notes that aluminum foil is a liquid-impermeable sheet which can also be made of multiple layers of material, as indicated in para. 0122, that do not allow fluid to pass through it) to which the fiber structure member is fixed (Fig. 4), the fiber structure member retaining a hair cosmetic (Abstract) that comprises a pigment and a film-forming resin (Para. 0071 and 0083) and, the fiber structure member (30)  retaining the hair cosmetic that comprises the pigment and the film-forming resin being sealed in a packaging (Para. 0146), the method comprising: 
opening the package to expose a surface of the fiber structure member  retaining the hair cosmetic that comprises the pigment and the film-forming resin (Fig. 1 and Para. 0146) ; and  bringing the fiber structure member retaining the hair cosmetic that comprises the pigment and the film-forming resin (Fig. 1 and Para. 0146), whose surface has been exposed  during said opening ( Fig.1 and Para. 0146), into contact with hair, and in this state, moving the fiber structure member retaining the hair cosmetic that comprises the pigment and the film-forming resin in a direction of orientation of the hair (Fig. 2 and Para. 0146). 
Regarding claim 2, Glenn discloses the claimed invention of claim 1. Glenn further discloses, wherein, in said bringing (Fig. 1 and Para. 0146), the fiber structure member (30) is folded in two in a manner that the surface thereof faces inward (Fig.1-2), and the fiber structure member (30) is moved in the direction of orientation of the hair in a state where a hair strand is sandwiched between the fiber structure member having been folded in two (Fig. 2).  
Regarding claim 6, Glenn discloses the claimed invention of claim 1. Glenn further discloses the fiber structure member (30) has a structure formed by layering a plurality of layers (Surface layer 32 and surface layer 31). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Glenn et al (US 20080087293 A1) in view of Hammond et al (US 20030233714 A1).
Regarding claim 3-5, Glenn discloses the claimed invention of claim 1. However Glenn silent to the hair cosmetic is a temporary hair colorant, has a viscosity of 2500 mPa s or less at 30°C, and the hair cosmetic comprises 70 mass% or greater of an organic solvent having a boiling point of from 500C to 2600C, and a content by percentage of water is 10 mass% or less. However, the applicant discloses in the specification (para. 0128 and para. 0129 “Table 2”) that the temporary hair colorant were prepared according to an ordinary process and composition is well known in the art (para. 0129 “Table 2”). 
Hammond teaches a composition for coloring fibers for temporary hair colorant (para. 0035) with viscosity less than 2500 mPa (para. 0068) to provide in addition to an oxidative hair dyeing agent, include non-oxidative and other dye materials. Optional non-oxidative and other dyes suitable for use in the hair dyeing compositions and processes according to the present invention include both semi-permanent, temporary and other dyes (Para. 0035).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the fiber structure of Glenn device to be used with the temporary hair colorant as taught by Hammond to provide in addition to an oxidative hair dyeing agent, include non-oxidative and other dye materials. Optional non-oxidative and other dyes suitable for use in the hair dyeing compositions and processes according to the present invention include both semi-permanent, temporary and other dyes.
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the fiber structure of Glenn device to be used with the well-known composition of the cosmetic material, as shown in Table 2 including the mass %, of the applicant’s disclosure with to apply different hair colorants to the user’s hair based on the user’s preference.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Glenn et al (US 20080087293 A1) in view of Nishizawa et al (US 20160051452 A1)
Regarding claim 11, Glenn discloses the claimed invention of claim 1. Glenn further discloses wherein at least a surface side comprises of the fiber structure member (30) that contacts the hair (Para. 0146 and Fig. 1-2) made from cellular fibers (Para. 0054). Glenn does not explicitly disclose it comprises from 5 to 60 mass% of cellulosic fiber. 
Nishizawa teaches an impregnated sheet like hair care product including a substrate sheet (12) containing cellular fibers with a liquid cosmetic composition sealed in a package (See Abstract and Fig. 1), from 5 to 60 mass% of cellulosic fiber (See para. 0048 “35% or more”) to provide a substrate sheet 12 having a bending resistance in the range recited above before impregnation with the liquid cosmetic composition is obtained by properly selecting the type of the fiber making up the substrate sheet 12, the method for making the substrate sheet 12, the shape of the sheet, and the like. With respect to the type of the fiber, it is advantageous that the substrate sheet 12 contain cellulose fibers. The substrate sheet 12 containing cellular fibers as a constituent fibers exhibits high retention capacity for the liquid cosmetic composition (Para. 0045).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the mass % of the cellulosic fibers of Glenn device to be 35 % or more as taught by Nishizawa to provide a substrate sheet 12 having a bending resistance in the range recited above before impregnation with the liquid cosmetic composition is obtained by properly selecting the type of the fiber making up the substrate sheet 12, the method for making the substrate sheet 12, the shape of the sheet, and the like. With respect to the type of the fiber, it is advantageous that the substrate sheet 12 contain cellulose fibers. The substrate sheet 12 containing cellular fibers as a constituent fibers exhibits high retention capacity for the liquid cosmetic composition

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Glenn et al (US 20080087293 A1) in view of Calvillo (US 20040068813 A1).
Regarding claim 12-13, Glenn discloses the claimed invention of claim 1. Glenn further discloses the hair treatment applicator may be provided as a component of a kit of parts comprising single packaged part (Para. 0146 and 0148). However, Glenn is silent to an entirety or a portion of the packaging is formed by the liquid-impermeable sheet and that the fiber structure member is contained in a folded state in the packaging. 
Calvillo teaches a packaged multilayer personnel hygiene system fold with a portion of the packaging (Fig. 5, 30a) is formed by the liquid-impermeable sheet (seal 24a) and that the fiber structure member (absorbent material 26) is contained in a folded state in the packaging (Fig. 1) to provide the multilayer personal cleaning system 36 can now be folded into a square or rectangular shape and inserted into the packaging container 30a, which is sealed by processes used by those familiar with the art of packaging (para. 0043).
It would have been obvious to one having ordinary skill in the art before the effective filing date to use the folded fiber structure device of Glenn with the packaging system as taught by Calvillo to provide the multilayer personal cleaning system 36 can now be folded into a square or rectangular shape and inserted into the packaging container 30a, which is sealed by processes used by those familiar with the art of packaging.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Glenn et al (US 20080087293 A1).
Regarding claim 7, Glenn discloses the claimed invention of claim 1. Glenn further discloses the fiber structure member (30) comprises: an application layer comprising a surface layer (Fig. 3, 32) constituting the surface that contacts the hair (Fig. 1), and a lower layer (Fig. 3, 31 and para. 0027) arranged more toward the liquid-impermeable sheet side than the application layer (Fig. 3); wherein: each of the application layer (32) and the lower layer (31) is constituted by a single layer (Fig. 3). Glenn further discloses the fiber structure material is made of layers of cellulosic fiber (Para. 0054). However, it does not explicitly disclose a content by percentage of cellulosic fiber in the lower layer with respect to the mass of all constituent fibers in the lower layer is from 60 to 95 mass %. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the fiber structure of Glenn device to make a content by percentage of cellulosic fiber in the lower layer with respect to the mass of all constituent fibers in the lower layer is from 60 to 95 mass % so that the non-wovens may be comprised of mono-component fibers, such as a polyolefin or polyester, or bi-component fibers, such as a sheath/core fiber or side by side fiber of polyethylene/polypropylene or polyethylene/polyester, or bi-constituent fibers comprised by a blend of two or more thermoplastic polymers.
In addition, the instant disclosure describes the content by percentage of cellulosic fiber as merely preferable [0029] and does not describe it as contributing any unexpected result to the device.  As such, the selection of the content percentage of cellulosic fiber is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.
Regarding claim 8, Glenn discloses the claimed invention of claim 1. Glenn further discloses 3Docket No. 520480USPreliminary Amendmentthe fiber structure member (30) comprises: an application layer comprising a surface layer constituting the surface that contacts the hair (32), and a lower layer (31 and para. 0027) arranged more toward the liquid-impermeable sheet side (22)  than the application layer (Fig. 3); each of the application layer (32) and the lower layer (31) is constituted by a single layer (Fig. 3). Glenn further discloses the fiber structure material is made of layers of cellulosic fiber (Para. 0054). However, it does not explicitly disclose a content by percentage of cellulosic fiber in the application layer with respect to the mass of all constituent fibers in the application layer is from 60 to 95 mass%.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the fiber structure of Glenn device to make a content by percentage of cellulosic fiber in the application layer with respect to the mass of all constituent fibers in the application layer is from 60 to 95 mass% so that the non-wovens may be comprised of mono-component fibers, such as a polyolefin or polyester, or bi-component fibers, such as a sheath/core fiber or side by side fiber of polyethylene/polypropylene or polyethylene/polyester, or bi-constituent fibers comprised by a blend of two or more thermoplastic polymers.
In addition, the instant disclosure describes the content by percentage of cellulosic fiber as merely preferable [0030] and does not describe it as contributing any unexpected result to the device.  As such, the selection of the content percentage of cellulosic fiber is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.
Regarding claim 9 and 10, Glenn discloses the claimed invention of claim 1. Glenn further discloses, the fiber structure member (30) comprises: an application layer comprising a surface layer (32) constituting the surface that contacts the hair (Fig. 1), and a lower layer (31) arranged more toward the liquid-impermeable sheet side than the application layer (Fig. 3); wherein: each of the application layer (32) and the lower layer (31) has a single-layer structure (Fig. 3). Glenn further discloses the fiber structure material is made of layers of cellulosic fiber (Para. 0054). However, it does not explicitly disclose 4Docket No. 520480USPreliminary Amendmentthe content by percentage of cellulosic fiber in all constituent fibers of the application layer is different from the content by percentage of cellulosic fiber in all constituent fibers of the lower layer, and the content by percentage of cellulosic fiber in all constituent fibers of the application layer is lower than the content by percentage of cellulosic fiber in all constituent fibers of the lower layer. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the fiber structure of Glenn device to make the content by percentage of cellulosic fiber in all constituent fibers of the application layer is different and lower from the content by percentage of cellulosic fiber in all constituent fibers of the lower layer so that the non-wovens may be comprised of mono-component fibers, such as a polyolefin or polyester, or bi-component fibers, such as a sheath/core fiber or side by side fiber of polyethylene/polypropylene or polyethylene/polyester, or bi-constituent fibers comprised by a blend of two or more thermoplastic polymers.
In addition, the instant disclosure describes the content by percentage of cellulosic fiber in the application layer being different and lower than the lower layer as merely preferable [0029] and does not describe it as contributing any unexpected result to the device.  As such, the selection of the content percentage of cellulosic fiber is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.

Response to Arguments
Applicant's arguments filed February 2nd, 2022  have been fully considered but they are not persuasive for the following reasons:
Applicant’s Argument: 
Glenn does not disclose the absorbent substrate 30 retains anything while being sealed in any packaging, opening such a packaging to expose a surface of absorbent substrate 30 retaining dye.
In response: 
Para 0146 states “In embodiments when the absorbent substrates (30) are pre-loaded by the manufactures and then sealed with liners, the user removes the liners before application of the hair treatment compositions (15). Once the liners have been removed, the user can either proceed to use or apply additional hair treatment compositions (15) by loading them onto the absorbent substrates (30)”. 
Per Para. 0146, the examiner notes that Glenn discloses the hair treatment composition (15) can be pre-loaded into the absorbent substrate (30) while being sealed with liners. Glenn also discloses opening such a packaging to expose a surface of absorbent substrate 30 retaining dye “Once the liners have been removed, the user can either proceed to use” and Fig (1-2), which refers to the use of the pre-loaded hair treatment device into the absorbent substrate (30). Therefore, it meets the claimed limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772